            Case 1:21-cr-00181-CKK Document 30 Filed 08/16/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

       v.                                           Case No.: 1:21-CR-00181

DANIEL RAY CALDWELL
     Defendant.

                                NOTICE OF APPEARANCE

       The Clerk of Court will please note the appearance of Robert L. Jenkins, Jr., Esq. as

counsel for the Defendant in the above styled matter.

I Ask For This:


___________________
Robert L. Jenkins, Jr., Esq.
United States District Court Bar No.: CO0003
Bynum & Jenkins Law
1010 Cameron Street
Alexandria, Virginia 22314
(703) 309 0899 Telephone
(703) 229-8652 Fax
RJenkins@BynumAndJenkinsLaw.com
Counsel for the Defendant DANIEL RAY CALDWELL

                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and accurate copy to be served via ECF on this August

16, 2021.

___________________
Robert L. Jenkins, Jr., Esq.
Virginia State Bar No.: 39161
Bynum & Jenkins Law
1010 Cameron Street
Alexandria, Virginia 22314
(703) 309 0899 Telephone
(703) 229-8652 Fax
RJenkins@BynumAndJenkinsLaw.com
Counsel for the Defendant DANIEL RAY CALDWELL
